HUTCHESON, Circuit Judge
(dissenting).
I cannot agree with the majority that the 1930 act was intended to, or that it does, require that a claim which has been as thoroughly canvassed and definitely and finally rejected by the Director through his agencies in accordance with the rules then prevailing as this one was must be reopened in the Bureau and before the Director. I cannot follow the majority in rejecting the holding of Westling v. United States. I think it was correctly decided. I dissent, then, from the opinion of the majority that the suit was prematurely brought for want of a disagreement, and from its judgment dismissing it for want of jurisdiction.
I agree that the judgment should be reversed, but the reversal should be on the merits for the error in not instructing for the defendant. Because, by the turn the majority have given the case, the merits are not really before us for discussion, I shall content myself with a brief statement of my reasons for thinking the plaintiff’s ease not made out. The evidence does undoubtedly show *509that many years after the policy lapsed, to wit, throe years, plaintiff’s condition was such as to sustain a verdict that he was then totally and permanently disabled. The evidence does not admit of serious doubt that no such condition existed when he was discharged from military service as physically and mentally sound. To hold him totally and permanently disabled in 1919' because he turned out to be that way in 1922 is to attempt, as was done in Cunningham’s Case (C. C. A.) 67 F.(2d) 714, to bridge the gap between the crisis in 1922 and his discharge in 1919 by evidence all too vague and inadequate.